                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     :
                                              :
       v.                                     :                      CRIMINAL ACTION
                                              :                      NO.: 13-137
                                              :
RICHARD HAINES,                               :
     Defendant.                               :


                                       MEMORANDUM

Jones, II      J.                                                                    June 3, 2021


I.     Introduction

       Richard Haines (“Defendant”) brings the instant pro se Motion for Reconsideration

(hereinafter “Motion”) (ECF No. 105) as to this Court’s denial of his Motion for Compassionate

Release. Defendant’s Motion reasserts concerns over potential exposure to COVID-19,

particularly considering newly emerged variants. The Government filed a Response in

Opposition (ECF No. 107), arguing that Defendant has failed to state any newly discovered facts

warranting reconsideration, and even if he does, because Defendant has been fully vaccinated

with the Moderna vaccine and already contracted and recovered from COVID-19, he should not

be granted compassionate release. Defendant filed a Reply in Support of his Motion (ECF No.

117) restating similar arguments as made in his original Motion. Having considered the filings,

Defendant’s Motion for Reconsideration is denied.

II.    Factual and Procedural History

       On January 30, 2012, Defendant’s ten (10) year old stepdaughter informed her mother

that Petitioner had taken photos of her in various states of dress. Concerned for the child’s



                                            Page 1 of 6
safety, the victim’s mother gave Defendant’s camera, two external hard drives, and a computer

tower in his home office to her friend examine. Using a program to recover deleted files, the

friend discovered eighty-nine (89) photographs of the 10-year-old victim in various states of

dress, in lingerie, and with her breasts and genitals exposed.

        On March 21, 2013, Defendant was charged with four (4) counts of using or inducing a

child (his stepdaughter) to pose for child pornography images, in violation of 18 U.S.C. §

2551(a) and § 2551(e), and one (1) count of possession of child pornography, in violation of 18

U.S.C. § 2252(a)(4)(B). See Info., ECF No. 1. On September 4, 2013, Defendant pled guilty to

two (2) counts of possession of child pornography, and on June 17, 2014, he was sentenced to a

term of imprisonment of one hundred forty-four (144) months followed by a lifetime of

supervised release. Defendant has been serving his sentence at Fort Dix FCI (hereinafter “Fort

Dix”), and he is due to be released from custody on March 2, 2024.1

        On July 23, 2020, Defendant filed a Motion to Reduce Sentence and Provide Other

Equitable Relief (ECF No. 84), requesting compassionate release on the grounds that the

combination of his age (67), comorbidities (hypertension, diabetes, heart condition, psoriasis,

psoriatic arthritis, sleep apnea, and compromised immune system), and concerns over possible

exposure to COVID-19 constitute an extraordinary and compelling reason for release.

Defendant’s Motion further stated that early release was warranted because he was a non-violent

offender. The Government responded to Defendant’s Motion on August 25, 2020 (ECF No. 86),

stating that Defendant’s health and medical conditions were under control and well-handled at

Fort Dix and that early release of Defendant would pose a threat to society given that he had

previously violated this Court’s no-contact orders with the child victim and her mother. On


1
 See Federal Bureau of Prisons, Find an inmate, https://www.bop.gov/inmateloc/ (last visited June 2,
2021).
                                              Page 2 of 6
December 31, 2020, Defendant filed a Reply in Support of his Motion (ECF No. 100), reiterating

the dangers of COVID-19. After considering the severity of the COVID-19 pandemic,

Defendant’s comorbidities and age, and his potential danger to society, on January 27, 2021, the

Court denied Defendant’s Motion for Compassionate Release. ECF Nos. 102-103.

        In response to this decision, on February 22, 2021, Defendant filed a pro se Motion for

Reconsideration. ECF No. 105. Defendant’s Motion reasserts concerns over potential exposure

to COVID-19 considering the Bureau of Prison’s (hereinafter “BOP”)’s inability to contain the

virus and newly emerging variants. Mot. 4-11. Additionally, Defendant restates that he was

wrongfully convicted, despite his guilty plea. Id. at 14-16.2 The Government responded on April

6, 2021, arguing that, not only has Defendant failed to provide any new factual evidence warranting

reconsideration, but he has also already contracted and fully recovered from COVID-19 with little

complication and has received the Moderna vaccine. Response in Opposition 6-10. On May 17,

2021, Defendant submitted a Reply in Support of his Motion (ECF No. 117), reiterating concerns

over the extreme length of his sentence and that variants still pose a threat to someone with his age

and medical conditions. Reply 6-12, 14-16. His Motion is thus ripe for the Court’s review.

III.    Standard of Review

        Motions for reconsideration may be filed in criminal cases. United States v. Fiorelli, 337

F.3d 282, 286 (3d Cir. 2003). “Because federal courts have a strong interest in the finality of

judgments, motions for reconsideration should be granted sparingly.” Cont’l Cas. Co. v.

Diversified Indus., Inc., 884 F. Supp. 937, 943 (E.D. Pa. 1995). A motion for reconsideration is



2
 Defendant also asserted his innocence in a pro se Motion to Vacate, Set Aside, or Correct Sentence
under 28 U.SC. § 2255 petition he had pending before this Court at the time he filed the present Motion.
ECF Nos. 68 and 83. The Court thoroughly considered such allegation in its April 27, 2021 opinion and
order (ECF Nos. 113 & 114). Because Defendant currently has a pending appeal of that decision, this
Court will not further consider such allegations for purposes of this Motion.
                                              Page 3 of 6
intended “to correct manifest errors of law or fact or to present newly discovered evidence.”

Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

Accordingly, a party seeking reconsideration must establish the following: “(1) an intervening

change in the controlling law; (2) the availability of new evidence that was not available [at the

time of the Court’s prior ruling]; or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice.” Id. Mere disagreement with the Court’s decision is insufficient to

warrant reconsideration. See Boretsky v. Governor of New Jersey, 433 F. App’x 73, 78 (3d Cir.

2011); Ibarra v. W.Q.S.U., 218 F. App’x 169, 170 (3d Cir. 2007) (“[A] Rule 60(b) motion may

not be used as a substitute for appeal, and...legal error, without more, cannot justify granting a

Rule 60(b) motion.”).

IV.     Discussion

        Defendant has failed to meet the standard for reconsideration and restates allegations he

previously presented to this Court. In fact, to the extent that Defendant’s full recovery from

COVID-19 and having received the Moderna vaccine constitute new evidence, such knowledge

further supports the Court’s prior ruling denying his Motion for Compassionate Release. See

United States v. Sturgell, No. 15-120, 2021 WL 1731787, at *7 (E.D. Pa. May 3, 2021) (Denying

compassionate release where the defendant recovered from COVID-19 and has received the first

dose, and is scheduled to receive the second dose, of the Pfizer vaccine); United States v. Irizzary,

No. 14-652-13, 2021 WL 735779, at *7 (E.D. Pa. Feb. 25, 2021) (Declining compassionate release

where the prisoner already contracted and recovered from COVID-19 with little complication and

was fully vaccinated with the Moderna vaccine); United States v. Moore, No. 18-474, 2021 WL

308331, at *2 (E.D. Pa. Jan. 29, 2021) (“[The inmate’s] previous experience with COVID-19 does

not present an extraordinary and compelling reason for his release either. Numerous courts have



                                             Page 4 of 6
denied compassionate release at least partially because a movant already contracted the virus.”);

United States v. Jimerson, No. 15-209, 2021 WL 280085, at *3 (E.D. Pa. Jan. 25, 2021) (Finding

no extraordinary or compelling reason for release where the prisoner had already recovered from

COVID-19); United States v. Moore, No. 14-315-06, 2020 WL 7264597, at *3 (E.D. Pa. Dec. 10,

2020) (“Where [the inmate] has not faced any medical complications related to his COVID-19

infection or experienced an exacerbation of his underlying health issues, his medical condition

does not qualify as ‘an extraordinary and compelling reason’ that would support his compassionate

release.”); United States v. Wiltshire, No. 11-310, 2020 WL 7263184, at *6 (E.D. Pa. Dec. 9, 2020)

(“[T]he risk of reinfection after a prior positive test for COVID-19 is not a basis for compassionate

release here. Presently, there is no scientific consensus on the risk of reinfection...Moreover, this

Court is unable to find a case granting compassionate release to a defendant who recovered from

COVID-19 and was asymptomatic.”).

       Though Defendant states that the BOP has failed to properly contain the virus, as the Court

explained in its prior opinion, the presence of COVID-19, alone, is insufficient to warrant an

extraordinary and compelling reason for release. See United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020) (“[T]he mere existence of COVID-19 in society and the possibility that it may spread

to a particular prison alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread.”). Such a conclusion is well-settled and, at this juncture, rationale where Defendant has

received a vaccine that is 94.1% effective at preventing laboratory-confirmed COVID-19 illness.3

       While Defendant cites to cases from other districts where Courts released inmates due to



3
 See Centers for Disease Control and Prevention, Moderna COVID-19 Vaccine Overview and Safety,
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines/Moderna.html (last updated Apr.
5, 2021).
                                            Page 5 of 6
the BOP’s early struggles in containing the COVID-19 virus, such cases are inapplicable to the

present conditions where three (3) FDA-approved vaccines have been distributed to both inmates

and the population at large. Mot. 4. As the Government states, scientific consensus may shift

dramatically if vaccine-resistant variants emerge or the Moderna vaccine proves less efficacious

than present studies suggest. Response in Opposition 8. If such becomes a reality, Defendant may

file another motion for compassionate release, which the Court will fully consider under those

circumstances. However, at present, without new evidence to suggest that Defendant has received

insufficient healthcare, and especially because Defendant still has thirty-tree (33) months

remaining on his sentence, his Motion for Reconsideration must be denied.

       V.     Conclusion

       For the reasons set forth hereinabove, Petitioner’s Motion for Reconsideration is denied.

An appropriate Order follows.




                                                           BY THE COURT:


                                                           /s/ C. Darnell Jones, II
                                                           C. DARNELL JONES, II         J




                                          Page 6 of 6
